Citation Nr: 1308304	
Decision Date: 03/12/13    Archive Date: 03/20/13

DOCKET NO.  95-24 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant, Dr. J.J-O, and Dr. J.J.


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel

INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 1995 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, the Commonwealth of Puerto Rico.  In that decision, the RO disallowed the Veteran's claim of entitlement to service connection for PTSD, finding that new and material evidence had not been submitted to reopen a claim previously denied by the RO in June 1990.  The Board reopened the claim in an August 2000 decision.  

Dr. J.A.J.-O. testified on the Veteran's behalf at a September 1995 hearing before an RO hearing officer.  Dr. J.A.J. testified on the Veterans behalf at an October 1996 hearing before an RO hearing officer.  Transcripts of both hearings are associated with the claims file.  

The Board remanded this issue to the agency of original jurisdiction (AOJ), which is the RO via the AMC in this case, in August 2000, July 2003, February 2006, July 2009, and October 2010 for additional development.  It was returned to the Board in January 2012 for appellate consideration.  In April 2012, the Board requested an expert opinion from a Veterans Health Administration (VHA) psychiatrist, received the opinion dated in May 2012, requested clarification of the opinion in November 2012, and received an addendum to the opinion dated in January 2013.  


FINDING OF FACT

The competent and credible evidence shows that the Veteran has an acquired psychiatric disorder or disorders that had onset during his active service.  



CONCLUSION OF LAW

The criteria for service connection for an acquired psychiatric disorder have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304(f) (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board recognizes that VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.159, 3.326(a) (2012).  Here, the Board is granting in full the benefit sought on appeal.  Therefore even if VA failed to fulfill those duties such failure did not result in prejudice to the Veteran and any such failure is harmless error.  For this reason, no further discussion is necessary as to whether VA fulfilled its duties to notify and assist.  

VA first received a claim of entitlement to a psychiatric disability, specified by the Veteran as a nervous condition, in December 1969, one year and six months after his separation from active service.  In that claim he stated that the nervous condition began in August 1966.  The RO denied that claim in May 1970, October 1970, and denied a similar May 1979 claim in a June 1979 rating decision.  He again filed a claim of entitlement to service connection for a nervous disorder in December 1988, specifying the nervous disorder as PTSD.  The RO denied that claim in a June 1990 rating decision and informed him of that decision and of his appellate rights in July 1990.  No evidence was added to the record relevant to a psychiatric disorder within one year of the July 1990 notification and he did not appeal that decision so the decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. § 3.156(b) (2012).  

In May 1992, the RO received his claim to reopen the previously denied claim, the RO determined that the claim could not be reopened in the March 1995 decision on appeal.  The Board reopened the claim in an August 2000 decision.  In that 1992 claim the Veteran reported that he has suffered from nightmares involving his service in Vietnam and from anxiety and depression.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Resolving all doubt in his favor, the Board finds that all three elements of the Veteran's claim are proven.  In so doing, the Board assigns probative weight the Veteran's reports of when he experienced symptoms, during service, immediately after service, and in the years between his service in Vietnam and the present.  This evidence goes to proving not only the in-service, or second element listed above, but also the nexus, or third element.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (explaining that lay evidence may be used to prove the nexus element of a service connection claim).  The Board discusses the Veteran's reported symptoms in this context and does not rely on those reports for a presumption of service connection applicable only to specific chronic diseases.  See Walker v. Shinseki, ___ F.3d ___, No. 2011-7184, 2013 WL 628429 (Fed. Cir. Feb. 21, 2013) (holding that a finding of continuity of symptomatology to presume service connection for a chronic disease applies only to the diseases listed at 38 C.F.R. § 3.309(a) (2012)).  That is, the Board applies 38 C.F.R. § 3.303(a) and (d) to this appeal, but not 38 C.F.R. § 3.303(b).  The Veteran has not been found to have a psychosis since VA received his current claim in 1992 and there is no evidence of a psychosis, either from his testimony or otherwise, manifesting during service or within one year of separation from service, therefore the provisions for presumptive service connection for chronic diseases are not for application.  See 38 C.F.R. §§ 3.307(a), 3.309(a) (2012).  

Establishing service connection for PTSD in particular requires (1) a current medical diagnosis of PTSD; (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The diagnosis of PTSD must comply with the criteria set forth in the Diagnostic and Statistical Manual of Mental Disorders, 4th edition, of the American Psychiatric Association (DSM- IV).  Id., see also 38 C.F.R. § 4.125(a) (2012).

The evidence required to establish the occurrence of an in- service stressor depends upon the circumstances of the veteran's service and to what is claims in-service stressor is related.  For "combat veterans", 38 C.F.R. § 3.304(f)(1) provides as follows:

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe or hostile unit or instrumentality.  VAOPGCPREC 12-99 (Oct. 18, 1999).  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy.  Id.  Whether the veteran engaged in combat with the enemy is determined through the receipt of certain recognized military citations or other supportive evidence.  West v. Brown, 7 Vet. App. 70 (1994).

During the course of the Veteran's appeal, VA revised the rule specific to establishing service connection for PTSD.  75 Fed. Reg. 39843 (July 13, 2010).  That revision applies to all claims pending before VA on or after the rule's effective date as is applicable here, and is as follows.

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

38 C.F.R. § 3.304(f)(3).  

Of record is a DD Form 214 documenting that the Veteran had 11 months and 26 days of foreign or sea service and it is annotated that this service was in the Republic of Vietnam.  An April 2007 Personnel Information Exchange System (PIES) report documents that he served in Vietnam from December 1966 to December 1967.  It also documents that his military occupational specialty was a laundry and bath impregnation specialist.  His awards were the National Defense Service Medal, the Vietnam Campaign Medal, and the Vietnam Service Medal.  

The Veteran has described several in-service stressors.  Pursuant to August 2000, July 2003, and February 2006 Board Remands, the AOJ attempted to corroborate the occurrence of those claimed in-service stressors.  Those efforts to corroborate specific events were not successful.  The Veteran was not awarded any medals or awards that are indicative of engaging in combat with the enemy.  Although the RO hearing transcripts show that he has reported that he did not work as a laundryman during service but rather stood guard duty and was assigned to grave detail, the evidence is against a finding that he engaged in combat with the enemy.  He has, however, reported stressors involving his fear of enemy activity including fear due to mortar attacks.  This is consistent with his service in Vietnam.  

Included in the service treatment records is a June 1965 report of medical history for the purpose of pre-induction into active service and a May 1968 report of medical history for the purpose of separation from active service.  In both reports, the Veteran endorsed that he either then had or had previously had nervous trouble but denied ever having depression or excessive worry.  A comment by a medical professional on the June 1965 report appears to be "Nerves."  A comment by a medical professional on the May 1968 report is "VN nightmares."  There is a word preceding that comment but it is illegible.  

For the purposes of establishing entitlement to VA disability compensation benefits, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2002).  Although the Veteran indicated at entrance into service that he either then had or had previously had nervous trouble, that endorsement and the one word comment by a medical professional are found in a report of medical history.  Only notations in examination reports meet the requirement of a condition noted at entrance into service.  38 C.F.R. § 3.304(b) (2012).  The examination report at entrance into service does not note a psychiatric disorder but rather shows that he had a normal clinical psychiatric evaluation.  Neither his report in the medical history form nor any other evidence of record rises to the level of clear and unmistakable evidence that a psychiatric disorder preexisted his entrance into active service.  He is therefore presumed sound upon entrance into active service.  His report in the 1965 report of medical history that he either then had or previously had nervous trouble is not evidence unfavorable to his claim.  

The report of medical examination at separation from active service is evidence against his claim because it tends to show that he did not have a psychiatric disorder at separation from active service.  The report of medical history at separation from active service is evidence favorable to his claim.  Significant in that report is that he clearly reported nightmares associated with Vietnam as a medical professional entered that comment on the form.  This then is a report of symptoms of a psychiatric disorder, or chronic symptoms related thereto, during service and is evidence favorable to a finding that he had a psychiatric disorder during active service.  This tends to prove the second Shedden element of his claim of entitlement to service connection, the in-service element.  

Service treatment records do not document that he ever sought treatment for psychiatric symptoms.  Those records however do not document that he ever sought treatment for any condition, physical or psychiatric.  The records are therefore not evidence favorable to his claim.  Nor are the records evidence unfavorable to his claim.  See Horn v. Shinseki, 25 Vet. App. 231, 239-40 (2012) (stating that although not an absolute rule, in general the absence of evidence is not substantive negative evidence).  

In his initial December 1969 claim, the Veteran reported that his nervous condition began in August 1966.  The Board understands this to be a report of psychiatric symptoms with onset during service.  He underwent a VA psychiatric examination in April 1970.  The examiner diagnosed anxiety reaction but did not provide any opinion as to whether the anxiety reaction had onset during or was related to his active service.  Both his statement in December 1969 and the diagnosis of anxiety reaction in April 1970 tend to show that he had a psychiatric disorder at those times.  The Veteran's report of onset of his condition during service is evidence tending to prove the second Shedden element of his service connection claim.  The relative timing of his claim and his separation from active service and his report in that claim of when his psychiatric disorder began is evidence favorable to a finding of a nexus between his psychiatric disorder diagnosed in April 1970 and his active service.  This is particularly the case given that it appears that the same symptoms he reported as having onset during service were the basis of that April 1970 diagnosis.  

A report from the Mental Health Assistant Secretary of the External Clinic for Adults documents that the Veteran was first treated at that clinic in July 1977 and last treated at that clinic in March 1988, the diagnosis, signed by a physician, was chronic undifferentiated schizophrenic disorder.  A July 1977 Puerto Rico Medical Center treatment note documents the Veteran's report of hallucinations and delusions and that he was treated with medication.  A December 1978 certificate documents that the Veteran was treated in 1977 and 1978 at an outpatient department of a psychiatric hospital in San Juan with a diagnosis of undifferentiated schizophrenia.  A certification from a nursing home documents that the Veteran was hospitalized on or about April and May 1979 and diagnosed with anxiety reaction with depressive features.  

In a January 1981 VA psychiatric examination report, a medical professional diagnosed the Veteran with dysthymic disorder, mild, in a passive dependent personality.  There are numerous reports associated with records obtained from the Social Security Administration (SSA) that were in the SSA's possession pursuant to the Veteran's claim for Social Security disability benefits.  In a July 1978 report of psychiatric evaluation, a psychiatrist, "H.M.T.S.," M.D. diagnosed neurotic depression.  Dr. H.M.T.S. indicated that the Veteran was referred by the SSA.  Information provided to Dr. H.M.T.S. was from the Veterans spouse, whom the physician described as a poor informant, but she did report that the Veteran had symptoms since his service in Vietnam.  An April 1982 note from a psychiatrist, "N.R.S.S.," M.D., includes a diagnosis of non-differentiated schizophrenia and anxiety reaction with depression.  

In a report of an April 1982 psychiatric evaluation, a psychiatrist, "A.G.C.," M.D. diagnosed the Veteran with an adjustment disorder with mixed emotional features and atypical depression.  Dr. A.G.C. noted the Veteran's report that a year and a half had gone by after he left active military service when he began to feel ill from nervousness.  This evidence includes the Veteran's report that he hospitalized in 1968 and told that he had depression, anxiety, and schizophrenia.  Dr. A.G.C. noted the Veteran's mother's report that the Veteran was not the same after he was sent to Vietnam.  

In a psychiatric evaluation report from February 1983, a psychiatrist, A.V., M.D. diagnosed schizophrenia chronic undifferentiated type with paranoid and depressed features vs. PTSD.  Again, the Veteran reported that after he came back from Vietnam he was not doing well.  

This evidence from 1977 to 1982 tends to show that the Veteran had psychiatric symptoms at those times and that those symptoms had onset during his active service.  This is evidence tending to prove the nexus element of his claim.  

The Veteran was hospitalized at a VA facility from October to December 1984 with discharge Axis I diagnosis of major depressive disorder and Axis II diagnosis of schizoid personality.  He underwent a VA examination in April 1985 and was diagnosed with major depression, recurrent.  The first of several interim summaries from a physician, "J.A.J.," described as a fee basis physician is from November 1988.  That summary includes a diagnosis of PTSD, as do the later summaries.  

None of these reports provide any specific information regarding the Veteran's service.  None describe any events of his service.  The reports either simply refer to his service in Vietnam or state that he began having symptoms, essentially nervousness, from on or about his time in Vietnam up to one and one half years after separation from active service.  The lack of specificity reduces the probative weight to be assigned to this evidence as far as onset of a then current psychiatric disorder during service.  The evidence is however assigned some weight favorable to the Veteran's claim as to both the in-service element and the nexus element.  

Following the December 1988 receipt of a claim from the Veteran for entitlement to service connection for a nervous condition (identified by him as PTSD), the RO sent him a letter in August 1989 requesting that he identify the in-service stressful events that caused his nervous disorder.  In an October 1989 he responded, stating that he was continuously in fear of being killed during his service in Vietnam and that he saw dead bodies, that an ammunition dump exploded, a diesel tank exploded, and that friend of his was injured in a fire that the Veteran helped extinguish.  

In his April 1992 claim, the Veteran reported that he suffered from nightmares related to experiences in Vietnam and suffered from anxiety and depression.  Associated with the claims file are VA treatment records from 1991 to 1992 documenting diagnoses of PTSD.  In May 1993 he again described stressors, including that he was assigned to grave registration detail and was responsible for picking up dead bodies. 

In October 1994 the Veteran underwent a VA PTSD examination.  The examiner noted discrepancies in his reports of symptoms and deferred a diagnosis pending results of a toxicology screen.  Later that month an Axis I diagnosis of depression, not other was specified was provided by the examiner along with an Axis II diagnosis of dependent personality.  

In September 1995 and again in October 1996, psychiatrists provided testimony as to the above described events that the Veteran had reported in the context of treatment.  That testimony included reference to stressors involving graves detail assignment, the death of a friend, and mortar attacks.  

The Veteran underwent a VA PTSD examination in October 1995 and the examiner stated that the Veteran did not have PTSD.  He diagnosed depressive disorder but provided no nexus or etiology opinion.  The Veteran underwent another VA PTSD examination in September 1997.  The examiner diagnosed depression and found the Veteran's statements regarding in-service stressors to be contradictory although she stated that regardless of the contradictory nature of his in-service stressor reports, his symptoms did not support a diagnosis of PTSD.  She did not provide a nexus or etiology opinion regarding his depression.  

Pursuant to the August 2000, July 2003, and February 2006 Board Remands, the AOJ requested corroboration of his reported in-service stressors from Center for Research of Unit Records (CRUR), later designated as the Joint Services Records Research Center (JSRRC).  It also submitted PIES requests for corroboration of the reported in-service stressors.  This research, as documented in a May 2009 PIES response for example, failed to yield results corroborating specific in-service events.  

VA treatment notes from 2007 to 2009 include numerous diagnoses of PTSD with reference to the Veteran's service in Vietnam.  For example August 2009 VA psychiatric notes, signed by a physician, include a diagnosis of PTSD along with the Veteran's description of his service in Vietnam.  In August 2009 the Veteran again underwent a VA PTSD examination.  The Veteran reported to the psychiatrist that during his service in Vietnam a friend was sent to another camp and the Veteran found out remotely that he had been wounded and that while working as a guard he was in the proximity of a gasoline storage site explosion.  The VA psychiatrist determined that the Veteran met the DSM IV criterion for a stressor but did not meet all the criteria for PTSD.  Diagnosis was depressive disorder.  There is no nexus opinion.  

In January 2010, the Board again remanded the matter to provide additional notice to the Veteran, request additional information and evidence, and to obtain explanations from the examiner who examined him in August 2009.  The Board asked the examiner to provide a nexus opinion as to all psychiatric diagnoses other than PTSD.  The Board also asked the examiner to explain whether the Veteran has PTSD and, if not, to explain what criteria are not met and to address the numerous diagnoses of PTSD in VA and private treatment records.  

The claims file was returned to the examiner who then provided an opinion, in February 2010.  The examiner failed to answer the questions posed by the Board.  The examiner did not address the question of a nexus between the diagnosed psychiatric disorders other than PTSD to the Veteran's service.  The report was inadequate.  

As the efforts to obtain an adequate opinion were unsuccessful following two remands and requiring more than two years, the Board requested an expert opinion from a VHA psychiatrist.  In the request, the Board provided a detailed review of the evidence and asked the psychiatrist to review the claims file and provide a medical opinion that addressed three questions.  First, whether the Veteran had PTSD related to exposure to any in-service stressor during service, including a stressor involving fear of enemy or terrorist activity.  The Board provided the examples of such activity as they are stated in the revision to 38 C.F.R. § 3.304(f)(3).  Next, it directed that if a psychiatric disability other than PTSD was diagnosed, the psychiatrist should provide a medical opinion as to whether such disorder was related to his active service.  Finally, the Board directed the psychiatrist to reconcile the Veteran's numerous diagnoses during the period from 2002 to 2011.  

The opinion was provided in May 2012.  It consists of three sections, an introduction, a review of the evidence of record, and an opinion and rationale.  In the opinion and rationale section, the psychiatrist first stated that the preponderance of evidence in the claims file indicated that it is less likely than not that the Veteran meets the criteria for PTSD.  He then stated that the diagnoses of anxiety, dysthymic disorder versus major depression, schizophrenia, and adjustment disorder with mixed anxiety and depression were less likely than not caused by his military service.  He stated that it is more likely than not that the Veteran continues to meet criteria for depression, as shown by symptoms noted in the most recent psychiatric examination report such as depressed mood, loss of motivation and chronic sleep impairment.  Finally, the psychiatrist stated that symptoms of the severe mental disorders diagnosed in the distant past, referred to as schizophrenia and major depression "are no longer in evidence" because the Veteran is not hallucinating and expresses no current suicidal or delusional ideation.  

In the final paragraph, the psychiatrist stated that the rationale for his opinions was contained in the review of the evidence of record.  The psychiatrist stated that the consensus of three previous "boards of psychiatrists" and the four most recent examiners who have relied with formal written opinions about the issues of the case has been that it is less likely than not that the Veteran meets DSM-IV criterion for PTSD and that it is also their consensus that the sole diagnosis at this time is depression, not otherwise specified, and that condition lacks a causal or temporal nexus with his time in the military.  

The VHA psychiatrist's opinion is not supported by an adequate explanation.  He does not provide a medical explanation for his conclusions but rather merely points to what previous examiners have concluded.  His report that the Veteran no longer reports suicidal ideation or hallucinations and therefore the major depressive disorder and schizophrenia are no longer in evidence, apparently meaning that the Veteran does not currently suffered from such conditions, does not explain whether those diagnosed conditions were related to service at the time that they were diagnosed or whether the Veteran's current psychiatric disorder is an extension of those conditions, and ultimately related to his active service.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (the requirement of the existence of a current disability is satisfied when the Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim).

In November 2012, the Board requested clarification of the opinion.  The Board explained that the January 2011 and February 2010 examination reports provided negative and positive nexus opinions, respectively, with regard to the Veteran's diagnosed depression.  The Board explained that the May 2012 opinion emphasized a finding that there had been a consensus that the Veteran did not meet the DSM-IV criterion for PTSD and that there was a consensus that there no causal or temporal nexus between his diagnosed depression and his service.  The Board pointed out that there were positive and negative opinions regarding a nexus between his depression and his service.  It also pointed out that the May 2012 opinion did not provide any discussion addressing the fact that the Veteran was initially diagnosed as having anxiety reaction in 1970, had been followed for mental health problems consistently since that time, had filed his initial claim shortly after he was separated from active service, and had endorsed nervous trouble at separation from active service.  The Board requested clarification of both the PTSD question and the question of a nexus between his active service and his depression.  

In January 2013, the Board received an addendum to the May 2012 report.  The VHA psychiatrist stated that he could not find the Veteran's report of nervousness at separation from service in the claims file.  The psychiatrist then recounted some of the facts in the claims file, for example that he was first diagnosed with a psychiatric disorder in 1970, next treated for psychiatric symptoms in 1977 and diagnosed with psychotic disorder and that he had various diagnoses over the past 35 years.  The psychiatrist then stated that he could not substantiate from the records a psychiatric disorder in service or immediately following service.  His opinion was that in the absence of such evidence there is no rationale to conclude that it is as likely as not that the Veteran's psychiatric problems were related to service.  He then restated his conclusion that it was less likely than not that the Veteran's psychiatric problems had their onset or were otherwise etiologically related to his service.  

This addendum together with the May 2012 report does not answer the Board's questions.  Although the Board stated in its November 2012 letter that clarification was needed as to both the conclusion that the Veteran did not have PTSD and the conclusion that his depression was not related to service, the physician did not address the PTSD issue in the addendum.  The addendum does not provide the requested rationale as to a nexus between the Veteran's service and the depressive disorder.  Nor does it resolve the opposing opinions regarding the nexus.  

Based on the efforts already undertaken, the Board concludes that it has before it all available evidence relevant to deciding this appeal and that further efforts to develop evidence would likely not be successful but would only add delay to adjudicating this issue that derives from a claim now more than twenty years old.  It therefore decides the appeal based on the evidence of record.  

The preponderance of the evidence shows that the Veteran has had symptoms of a psychiatric disorder from prior to his separation from active service, as documented in the 1968 report of medical history until the present.  The Board finds his reports that he has had such symptoms during his active service to be the most probative evidence with regard to whether he had a psychiatric disorder during service.  He is competent to described and report his symptoms and when he experienced them.  Given that his reported symptoms, nightmares and nervousness (a "nervous condition) are also symptoms that were the basis of his current diagnoses, the Board finds that his report in 1968, and his reports since that time, are the most probative evidence as to the period from his service in Vietnam to when he filed his claim in December 1969.  Essentially the same symptoms were the basis for his initial diagnosis in 1970.  The second Shedden element, the in-service element, is therefore met.  

A VA psychiatrist diagnosed PTSD in the February 2009 and although the psychiatrist did not explicitly state that his PTSD was due to fear of terrorist or enemy activity during his service in Vietnam, it is just this fear of such events as mortar attacks that gave rise to the diagnosis of PTSD in earlier records.  It is therefore a rather technical distinction to find that his PTSD diagnosis does not fall within the criteria specified in 38 C.F.R. § 3.304(f)(3) as revised in 2010.  It is noted that the revision applies to all claims of entitlement to service connection before the Board when or since the date of the revision and the revision does not require post-revision evidence for its application.   

The only question with regard to the PTSD diagnosis is whether it is an accurate one.  Here, the Board has undertaken significant development, unfortunately resulting in significant delay, to obtain medical evidence explaining why he does not have PTSD but the results of that evidence tend to show that medical professionals cannot provide a rationale for why he does not have PTSD.  He has been diagnosed with a number of other psychiatric disorders since shortly after his separation from active service.  The Board finds that the expert evidence of these diagnoses meets the first Shedden element, the present disability element, for all periods of time since he filed his current claim.   

The expert evidence is in equipoise as to whether there is a nexus between his current psychiatric disorder or disorders and his active service.  His own reports, the timing of his treatment since service, and the timing of his initial claim of entitlement to service connection for a psychiatric disorder are evidence favorable to finding of a nexus between his current psychiatric disorder and his active service.  The Board therefore finds that the preponderance of evidence is favorable to a finding that the third Shedden element, the nexus element, has been met.  

As all elements of his claim of entitlement to service connection for an acquired psychiatric disorder have been met, service connection for an acquired psychiatric disorder must be granted.  As explained above, precisely what that disorder or those disorders are, is not clear.  However, there is no requirement that the Board be able to define the diagnosis in order to grant service connection.  What is clear is that he has a psychiatric disease that was incurred during active military service and is entitled to benefits for disability due to such disease.  See 38 U.S.C.A. § 1110.  


ORDER

Service connection for an acquired psychiatric disorder is granted.  



____________________________________________
MICHAEL A. HERMAN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


